Detailed Office Action
	Applicant’s amendments and arguments dated 5/10/2022 have been entered and fully considered. Claims 1, 2, 4, 5, 10, 14-16, and 18 are amended. Claim 17 is cancelled. Claims 19-20 are withdrawn from examination. New claim 21 and 22 are added. Claims 1-16 and 18-22 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments have overcome the objections previously set forth in the non-final office action of 2/10/2022. These objections are withdrawn.
Applicant’s arguments have been fully considered and found not to be persuasive (see arguments of 5/10/2022, pages 12-18). These arguments are addressed below in the order that they appear in the arguments of 5/10/2022.
Applicant states that TAN fails to disclose the feature wherein at the end of the molding of the foam material body, prior to the solidification of the thermoplastic material by cooling, a pressure in the molding cavity is lowered to ambient pressure. Option A of TAN (US 6,232,354) teaches only that the pressure is released and quenching to ambient in a subsequent process step. Option A is completely silent on what extent the pressure is released in this process step. Option A is also completely silent on the timing on when the pressure is released in comparison to lowering the temperature to ambient.
	The Examiner respectfully disagrees. Option A of TAN reads on the above limitation. The limitation above recites that prior to solidification the pressure is lowered to ambient pressure. Option A of TAN states the same. TAN teaches that while in the mold the temperature of the polymer shape is above Tg (thus still in pre-solidification phase) when subsequently quickly releasing the pressure {[col 2, lines 61-63]}. The Examiner emphasizes the word quickly. Examiner’s interpretation of this phrase and this teaching is that while the polymer is still not solidified ,suddenly, the pressure is released, thus there is a moment in time when the polymer is in a pre-solidification stage and pressure is lowered to atmospheric, that is what quick release of pressure means. Also note that releasing the pressure indicates that it goes to ambient pressure, otherwise it would have been stated that the pressure was changed to an intermediate pressure, above ambient pressure or below ambient by introducing a vacuum. TAN teaches this limitation.
The Examiner notes that Applicant’s discussion regarding option B is moot, since the Examiner did not rely on this option.
Applicant’s argument regarding amended limitations into claim 15 (page 14 of the argument of 5/2/2017) is similar to arguments above and Examiner’s response applies. Furthermore, this amendment contains new limitations that are addressed below in the section 35 USC 112(b) and 103.
Applicant states that TAN generally teaches away from working on an intermediate granulate, because TAN teaches that the material has to be provided "in powdered form" as stated in column 2, lines 53 -54 of TAN.
	This argument is moot, since the Examiner did not rely on TAN for the “intermediate granulate”. The Examiner relied on the primary reference of FRANCIS (US 3,344,212) for this limitation (see non-final office action of 2/10/2022, page 4).
Applicant states that when the temperature for forming an intermediate granulate lies in the range between 90°C and 120°C set forth in Applicant's new claim 21, then the temperature for molding of the foam material body by use of this heat treated intermediate granulate needs to be in the claimed range between 120°c and 150°C. The two ranges are in connection with each other and have a combinatory effect that is only achieved by the combination. Only the broadest temperature range given by FRANCIS tor forming an intermediate granulate partially overlaps Applicant's claimed temperature range for forming an intermediate granulate. The preferred range disclosed by Francis tor forming an intermediate granulate is completely outside Applicant's claimed temperature range for forming an intermediate granulate. This is because FRANCIS teaches that the intermediate granulate is specified for extruding or injection molding (after the particles are cooled, they can be mixed with fresh feed stock and fed to an extruder, an injection molding apparatus or to other suitable molding equipment). In contrast to Applicant's method as set forth in claim 21, if one of ordinary skill in the art were to have combined the range for forming an intermediate granulate given by Francis (107°C to 193°C) with the range for molding particles given by MANG, DE-4004587 (140°C -160°C), the majority of these combinations would not be workable, because these ranges are completely overlapping. The reason for the process of the hypothetical combination not being workable is that, if for example, the temperature for forming an intermediate granulate is set to 180°C and the temperature for molding these pre-treated intermediate granulates is set to 160°C, the particles of the granulate would not connect properly because of the pre-treatment being in a temperature too high for the chosen temperature for molding.
	The Examiner disagrees with the Applicant argument above that these two claimed ranges are interconnected. Claim 21 does not recite this interconnection. Formation of the intermediate granulate and molding of this intermediate granulate is recited as two separate steps and no interconnection between these two steps are claimed. 
For example, it is not recited that immediately after production of the intermediate granulate and while it is still hot, the intermediate granulate is subjected to the molding. One of ordinary skill in the art and based on claims 1, 21, and 22 recognizes that the intermediate granulate can be produced according to the recited heat treatment to obtain a volume reduced feed stock for the molding. That is the objective of the heat treatment and the recited temperature range. No connection between this temperature range and the mold temperature range is indicated in these claims.  
As a matter of fact, claim 22 recites that this intermediate granulate is subjected to another process (density separation) prior to the molding. This clearly indicates that the granulates can be cooled down and maybe even stored before molding. The presence of a separation step between preparation of intermediate granulate and its molding clearly indicates that the recited temperature ranges are not interconnected.
Additionally, Applicant states that two temperature ranges are interconnected since their ranges are touching each other. This is not a persuasive argument. One of ordinary skill in the art and based on teaching of the instant claims may choose a temperature of 90 ºC for volume reduction and a temperature of 150 ºC for molding. Clearly there is no interconnection between these two temperature points since there are far away from each other.
The Examiner correctly established the obviousness of these two claimed ranges in the non-final office action of 2/10/2022 when analyzing dependent claims 7 and 14 and is maintaining this rejection in this office action.
Applicant states that with regard to new independent claim 22, both FRANCIS and MANG fail to disclose or suggest the feature wherein the intermediate granulate is separated by density into multiple density fractions after the heat treatment and using those separated particles for molding. SCHLUMMER (US 2008/0190819) teaches a process of separation itself, but likewise fails to teach that the particles for molding should be separated after a heat treatment for producing the intermediate granulate and not before the heat treatment, as set forth in Applicant's new claim 22.
	Teaching of SCHLUMMER regarding density separation was outlined in detail in the non-final office action of 2/10/2022 when analyzing dependent claims 10-11 (see pages 8-9). The Examiner established a strong motivation for one of ordinary skill in the art to incorporate the teachings of SCHLUMMER, regarding density separation step, in the combination method of FRANCIS and MANG. The Examiner explained why an artisan would have been motivated to have incorporated this step after the heat treatment of FRANCIS. Applicant has not provided an argument as to the non-obviousness of this combination. The Examiner maintains this rejection and has re-iterated below when analyzing previous claims 10-11 and the new claim 22, since the limitation is identical.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recite that “a re-expansion of the foam material body before solidification of the plastic material is achieved by the presumably still-existing overpressure in the interior of the particles versus ambient pressure”. It is not clear whether the limitation recited after the phrase “presumably” is part of the claim. As recited, it appears that the Applicant is also not sure whether the re-expansion is the result of overpressure. Therefore, the metes and bound of this claim is not clearly defined. For the purpose of Examination, the Examiner interprets that lowering the pressure in the mold will achieve the resulted phenomenon that is recited in the remainder portion of claim 15.
Claim 21 recites the limitation of “a heat treatment” in line 10. This limitation is already recited in line 7 of this claim. Therefore, it is not clear that this heat treatment is the same as the one in line 7 or a different one. For the purpose of examination, the Examiner interprets it as the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS (US 3,344,212), hereinafter FRANCIS, in view of MANG (DE-4004587 and its English translation), hereinafter MANG, and TAN (US 6,232,354), hereinafter TAN. Note that the italicized text below are the instant claims.
Regarding claims 1 and 14-16, FRANCIS discloses A method of producing a foam material body {[col 1, lines 9-11] note the teaching on refeeding to a molding equipment, thus the purpose is to produce a foam body} comprising the following steps: 
provision of a pourable starting granulate of expanded particles of a thermoplastic material {[col 1, lines 29-31] note the preparation of discrete particles indicating that is pourable, note that as shown above the starting granulate are foamed, thus expanded, [col 3, line 73] note teaching on thermoplastic},
formation of a pourable intermediate granulate having a bulk density higher than that of the starting granulate through volume reduction of the expanded particles of the starting granulate by subjecting the starting granulate to a non-melting heat treatment {[col 1, lines 31-40] note heating and prevention of agglomeration that indicates heating is non-melting (no agglomeration) and the intermediate granulate is pourable, also note increase of density that is an indication of volume reduction, [col 2, line 47-50] note also the shrinking and volume reduction, note that bulk of material is not melting}. 
FRANCIS only briefly mentions the use of this reduced-volume or intermediate granulate in a plastic molding equipment {[col 1, lines 9-11]}. FRANICS is, however, silent on the details of the molding process that is implemented on the intermediate granulates. Therefore, one of ordinary skill in the art would have been highly motivated to have looked to prior art to determine an appropriate molding procedure for these granulates.
In the same filed of endeavor that is related to method for recycling foam, MANG discloses and molding of the foam material body through material connection of the volume-reduced particles of the intermediate granulate by heating the intermediate granulate in a molding cavity of a molding tool {note that the intermediate granulate is disclosed by FRANCIS as detailed above, [0004] note welded particles that indicates connection between them, [0027] filling chamber 1 is the mold, note that inside the mold is the cavity},
to a temperature greater than the glass transition temperature of the thermoplastic material, and by subsequently solidifying the thermoplastic material via cooling {[0011] note the teaching on going above the softening point that is an indication that temperature is higher than the glass transition temperature since particles are softened and then stick or weld together, thus melting has occurred, [0005] note cooling and ejection the body indicating that is it solidified}.
wherein for molding of the foam material body the intermediate granulate is heated to a temperature selected from a range between 120 ºC and 150 ºC in the molding cavity (22) (claim 14) {[0030]}.
wherein for heating the intermediate granulate , steam is introduced into in the molding cavity during molding (claim 15) {[0029]}.
wherein a mechanical stress selected from a range between 0.01 N/mm2 and 2 N/mm2 is applied to the intermediate granulate during molding in the molding cavity (claim 16) {[0030] note the cited range when converted is 0.1-0.2 N/mm2}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the molding method of MANG into the method of FRANCIS. As discussed above, FRANCIS discloses the formation of the intermediate granulate, however, is silent on a detailed molding of those granulates to produce the final foamed body. Therefore, one of ordinary skill in the art would have been highly motivated to look prior art for such teachings. This prior art is MANG.
Furthermore, the advantage of this method as disclosed by MANG is that large quantities of waste foam can be processed in a rational manner and produce a compact mass {[0008], [0009]}. 
The Examiner notes that MANG teaches a mold temperature range of 140-160 ºC that partially overlaps with the claimed range of 120 ºC and 150 ºC. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
Combination of FRANCIS and MANG, however, is silent on lowering the pressure inside the mold to ambient, prior to the solidification of the part (remainder limitations of claims 1 and 15).
In the same filed of endeavor that is related to polymer foam molding, TAN discloses wherein at the end of the molding of the foam material body, prior to the solidification of the thermoplastic material by cooling, a pressure in the molding cavity is lowered to ambient pressure (claim 1), wherein the pressure in the molding cavity is lowered to ambient pressure such that an expansion of the particles forming the foam material body and thus a re-expansion of the foam material body before solidification of the plastic material is achieved by the presumably still-existing overpressure in the interior of the particles versus ambient pressure (claim 15) {see section 112(b) above, [abstract], [col 2, lines 60-67] note in the option A and above Tg (prior to solidification) pressure is released, also see discussion below}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of TAN in the method of FRANCIS/MANG and have included a pressure release step in the molding method of the intermediate granulates of FRANCIS and MANG.
As disclosed by TAN, and by using this method, different forms of foam cellular structure can be obtained {[col 3, lines 1-4]}. The Examiner notes that since the combination above also deals with molding a foamed object, there remains some foaming agent that can be manipulated based on the teaching of TAN. Therefore, one of ordinary skill in the art would have been motivated to implement TAN’s teaching to better control the final properties of the foamed object. 
Regarding claim 15 limitation of “such that an expansion of the particles forming the foam material body and thus a re-expansion of the foam material body before solidification of the plastic material is achieved”, the Examiner notes that this limitation simply expresses the intended results of the process step positively recited. As the combination of FRANCIS, MANG, and TAN discloses all the limitations of claim 1 and claim 15 limitations of introduction of steam and reduction of the pressure in the mold in substantially the same way as the instant invention, it is the Examiner’s position that substantially the same result will occur i.e. “expansion of the particles forming the foam material body and thus a re-expansion of the foam material body before solidification of the plastic material is achieved by the presumably still-existing overpressure in the interior of the particles versus ambient pressure”.
Notably, the Applicant’s disclosure does not specify any additional method steps that results in such re-expansion. If applying the same method steps in substantially the same way and to substantially the same material does not inherently result in this re-expansion, then a question of scope of enablement and/or omitting essential method limitation(s) brought for these claims.
Regarding claim 2, FRANCIS discloses wherein foam material objects are crushed from the thermoplastic material to provide the starting granulate  {[col 1, line 52-56]}.
Regarding claim 3, FRANCIS discloses wherein foam material objects with different densities are crushed {[col 1, lines 45-50] note the teaching on a range of densities of the starting material in the hopper 10}.
Regarding claim 4, FRANCIS discloses wherein by heat treatment, a bulk density of the intermediate granulate is increased to five times the amount to 40 times the amount with respect to the bulk density of the starting granulate  prior to heat treatment {[col 3, lines 2-3]}.
The Examiner notes that FRANCIS teaches an increase in bulk density of 1.5 to 40 times that encompasses the claimed range. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range {see MPEP 2144.05 (I)}.
Regarding claim 5, FRANCIS discloses wherein through the heat treatment a bulk density of the intermediate granulate is set to a value selected from a range of 50 kg/m3 to 500 kg/m3 {[col 1, lines 37-38] note that the disclosed range when converted is equal to 240-480 kg/m3}.
Regarding claim 6, FRANCIS discloses wherein the heat treatment is carried out at a temperature in the range of the glass transition temperature of the thermoplastic material {[col 2, lines 4-6] note softening of the particles indicating that temperature is in the range of glass transition temperature.
Regarding claim 7, FRANCIS discloses wherein the heat treatment is carried out at a temperature between 90 ºC and 120 ºC {[col 2, line 62] note the disclosed range corresponds to 107-193 ºC, note that temperature is also dependent on the type of material and its softening temperature}.
The Examiner notes that FRANCIS teaches a heat treating temperature range that partially overlaps with the claimed range. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
Regarding claim 8, FRANCIS discloses wherein the heat treatment is carried out at ambient pressure {[FIG] note that heat treatment vessel 17 is open to the air, thus at ambient pressure, also there is no teaching in FRANCIS indicating that the process is at elevated pressure}.
Regarding claim 9, FRANCIS discloses wherein a duration for the heat treatment is selected between 0.01 h and 50 h {[col 3, line 5]}.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS, MANG, and TAN as applied to claim 1 above, and further in view of SCHLUMMER (US 2008/0190819), hereinafter SCHLUMMER.
Regarding claims 10 and 11, combination of FRANCIS, MANG, and TAN discloses all the limitations of claim 1. This combination, however, is silent on separating different density fractions of the intermediate granulates and then feeding only one of the fractions into the mold.
In the same filed of endeavor that is related to separation of plastic compounds, and regarding the limitations of: 
Claim 10: wherein the intermediate granulate is separated by density into multiple density fractions after the heat treatment.
Claim 11: wherein for subsequent molding of the foam material body, intermediate granulate of only one of the density fractions is used in each case.	SCHLUMMER discloses that polystyrene polymeric material needs to be separated since some fractions have certain additive {[abstract] also note that both instant invention and FRANCIS is about recycling polystyrene foam}. SCHLUMMER further discloses that this separation can be done based on the density {[0016]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SCHLUMMER in the method of FRANCIS/MANG/TAN and have included a fractionation step based on density of the intermediate granulates prior to the introduction into the mold.
As disclosed by SCLUMMER, the advantage of this method is that high quality, additive-free plastic fraction can be obtained {[0018]}, that is more suitable for further molding and obtaining a high quality foam material body. One of ordinary skill in the art would have been highly motivated to have implemented this fractionation method in order to mold only those additive-free, highly pure polystyrene fraction that have certain densities.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS, MANG, and TAN as applied to claim 1 above, and further in view of ALLMENDINGER (US 2008/0224357), hereinafter ALLMENDINGER.
Regarding claim 12, combination of FRANCIS, MANG, and TAN discloses all the limitations of claim 1. This combination, however, is silent on adding an additive to the intermediate granulate prior to the molding.
In the same field of endeavor that is related to foam molding, ALLMENDINGER discloses wherein at least one additive is added to the intermediate granulate prior to the molding of the foam material body {[0012], [0013] note coating first and then introduction into the mold, thus prior to molding, [0025] to [0028]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of ALLMENDINGER in the method of FRANCIS/MANG/TAN and have included an additive in the intermediate granulate prior to molding. As disclosed by ALLMENDINGER, the advantage of this addition is that for example flame retardant properties can be imparted {[0028]} or an additive can be chosen so that for example a color can be imparted {[0025] note use of pigments}.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS, MANG, and TAN as applied to claim 1 above, and further in view of WEINGARTNER (US 2004/0053032), hereinafter WEINGARTNER.
Regarding claim 13, combination of FRANCIS, MANG, and TAN discloses all the limitations of claim 1. This combination, however, is silent on placing an additional element in the mold together with the intermediate granulates.
In the same filed of endeavor that is related to method for producing foam products, WEINGARTNER discloses wherein prior to molding of the foam material body, the intermediate granulate and at least one additional, constructive element are placed in the molding cavity of the molding tool, wherein the at least one constructive element becomes a part of the foam material body in the course of molding the foam material body {[0037] note that reinforcement is a constructive element, [0080], [0142] note the use of facing that is a constructive element, note it is place in the mold prior to filing the mold or molding and after molding becomes part of the object}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of WEINGARTNER in the method of FRANCIS/MANG/TAN and have included an additional constructive element in the mold together with the intermediate granulate. The advantage of this technique as disclosed by WEINGARTNER is that specific products for noise reduction {[0142]}, parcel shelves for passenger cars {[0145]}, or reinforced products {[0037]} can be produced.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS, MANG, and TAN as applied to claim 1 above, and further in view of ANDERSON (US 4,576,776), hereinafter ANDERSON.
Regarding claim 18, combination of FRANCIS, MANG, and TAN discloses all the limitations of claim 1. This combination, however, is silent on applying a vacuum prior to the solidification of the part in the mold.
In the same field of endeavor that is related to forming of composite material, ANDERSON discloses wherein a vacuum is generated in the molding cavity prior to the solidification of the thermoplastic material by cooling {[col 10, lines 59-61] note that vacuum is applied while still in the mold and no cooling has taken place as yet}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of ANDERSON in the method of FRANCIS/MANG/TAN and have included a vacuum step in the molding of the intermediate granulates of the combination above while the body is still in the mold and has not cooled yet.
As disclosed by Anderson, the advantage of this vacuum step is that it removes any entrapped air or other gases to ensure complete formation of the part {[col 10, lines 63-65]}. Note that as discussed, the method of the combination above also deals with foaming and the issue of the presence of entrapped gas or air between the mold and the body; thus, it would have been beneficial to one of ordinary skill in the art to have applied the vacuum teachings of ANDERSON to the molding method of the combination above.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS in view of MANG.
Regarding claim 21, FRANCIS discloses A method of producing a foam material body {[col 1, lines 9-11] note the teaching on refeeding to a molding equipment, thus the purpose is to produce a foam body} comprising the following steps: 
provision of a pourable starting granulate of expanded particles of a thermoplastic material {[col 1, lines 29-31] note the preparation of discrete particles indicating that is pourable, note that as shown above the starting granulate are foamed, thus expanded, [col 3, line 73] note teaching on thermoplastic},
formation of a pourable intermediate granulate having a bulk density higher than that of the starting granulate through volume reduction of the expanded particles of the starting granulate by subjecting the starting granulate to a non-melting heat treatment {[col 1, lines 31-40] note heating and prevention of agglomeration that indicates heating is non-melting (no agglomeration) and the intermediate granulate is pourable, also note increase of density that is an indication of volume reduction, [col 2, line 47-50] note also the shrinking and volume reduction, note that bulk of material is not melting}. 
wherein the heat treatment is carried out at a temperature between 90 ºC and 120 ºC {[col 2, line 62] note the disclosed range corresponds to 107-193 ºC, note that temperature is also dependent on the type of material and its softening temperature}.
The Examiner notes that FRANCIS teaches a heat treating temperature range that partially overlaps with the claimed range. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
FRANCIS only briefly mentions the use of this reduced-volume or intermediate granulate in a plastic molding equipment {[col 1, lines 9-11]}. FRANICS is, however, silent on the details of the molding process that is implemented on the intermediate granulates. Therefore, one of ordinary skill in the art would have been highly motivated to have looked to prior art to determine an appropriate molding procedure for these granulates.
In the same filed of endeavor that is related to method for recycling foam, MANG discloses and molding of the foam material body through material connection of the volume-reduced particles of the intermediate granulate previously subjected to a heat treatment which was carried out at a temperature between 90 ºC and 120 ºC, by heating the intermediate granulate in a molding cavity of a molding tool {note that the intermediate granulate is disclosed by FRANCIS as detailed above, [0004] note welded particles that indicates connection between them, [0027] filling chamber 1 is the mold, note that inside the mold is the cavity},
to a temperature greater than the glass transition temperature of the thermoplastic material, wherein the temperature is selected from a range between 120 ºC and 150 ºC, and by subsequently solidifying the thermoplastic material via cooling {[0011] note the teaching on going above the softening point that is an indication that temperature is higher than the glass transition temperature since particles are softened and then stick or weld together, thus melting has occurred, [0005] note cooling and ejection the body indicating that is it solidified, [0030]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the molding method of MANG into the method of FRANCIS. As discussed above, FRANCIS discloses the formation of the intermediate granulate, however, is silent on a detailed molding of those granulates to produce the final foamed body. Therefore, one of ordinary skill in the art would have been highly motivated to look prior art for such teachings. This prior art is MANG.
Furthermore, the advantage of this method as disclosed by MANG is that large quantities of waste foam can be processed in a rational manner and produce a compact mass {[0008], [0009]}. 
The Examiner notes that MANG teaches a mold temperature range of 140-160 ºC that partially overlaps with the claimed range of 120 ºC and 150 ºC. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over FRANCIS, in view of SCHLUMMER, and MANG.
Regarding claim 22, FRANCIS discloses A method of producing a foam material body {[col 1, lines 9-11] note the teaching on refeeding to a molding equipment, thus the purpose is to produce a foam body} comprising the following steps: 
provision of a pourable starting granulate of expanded particles of a thermoplastic material {[col 1, lines 29-31] note the preparation of discrete particles indicating that is pourable, note that as shown above the starting granulate are foamed, thus expanded, [col 3, line 73] note teaching on thermoplastic},
formation of a pourable intermediate granulate having a bulk density higher than that of the starting granulate through volume reduction of the expanded particles of the starting granulate by subjecting the starting granulate to a non-melting heat treatment {[col 1, lines 31-40] note heating and prevention of agglomeration that indicates heating is non-melting (no agglomeration) and the intermediate granulate is pourable, also note increase of density that is an indication of volume reduction, [col 2, line 47-50] note also the shrinking and volume reduction, note that bulk of material is not melting}.
FRANCIS , however, is silent on separating different density fractions of the intermediate granulates.
In the same filed of endeavor that is related to separation of plastic compounds, and regarding the next limitation of claim 22: “wherein the intermediate granulate is separated by density into multiple density fractions after the heat treatment”, SCHLUMMER discloses that polystyrene polymeric material needs to be separated since some fractions have certain additive {[abstract] also note that both instant invention and FRANCIS is about recycling polystyrene foam}. SCHLUMMER further discloses that this separation can be done based on the density {[0016]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of SCHLUMMER in the method of FRANCIS and have included a fractionation step based on density of the intermediate granulates.
As disclosed by SCHLUMMER, the advantage of this method is that high quality, additive-free plastic fraction can be obtained {[0018]}, that is more suitable for further molding and obtaining a high quality foam material body. One of ordinary skill in the art would have been highly motivated to have implemented this fractionation method in order to mold only those additive-free, highly pure polystyrene fraction that have certain densities. 
Combination of FRANICS and SCHLUMMER is, however, silent on the details of the molding process that is implemented on the intermediate granulates. FRANCIS only briefly mentions the use of this reduced-volume or intermediate granulate in a plastic molding equipment {[col 1, lines 9-11]}. Therefore, one of ordinary skill in the art would have been highly motivated to have looked to prior art to determine an appropriate molding procedure for these granulates.
In the same filed of endeavor that is related to method for recycling foam, MANG discloses and molding of the foam material body through material connection of the separated volume-reduced particles of the intermediate granulate by heating the intermediate granulate in a molding cavity of a molding tool {note that the separated intermediate granulate is disclosed by FRANCIS/SCHLUMMER as detailed above, [0004] note welded particles that indicates connection between them, [0027] filling chamber 1 is the mold, note that inside the mold is the cavity},
to a temperature greater than the glass transition temperature of the thermoplastic material, and by subsequently solidifying the thermoplastic material via cooling {[0011] note the teaching on going above the softening point that is an indication that temperature is higher than the glass transition temperature since particles are softened and then stick or weld together, thus melting has occurred, [0005] note cooling and ejection the body indicating that is it solidified}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the molding method of MANG into the method of FRANCIS/SCHLUMMER. As discussed above, this combination discloses the formation of the separated intermediate granulate, however, is silent on a detailed molding of those granulates to produce the final foamed body. Therefore, one of ordinary skill in the art would have been highly motivated to look prior art for such teachings. This prior art is MANG.
Furthermore, the advantage of this method as disclosed by MANG is that large quantities of waste foam can be processed in a rational manner and produce a compact mass {[0008], [0009]}. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748